Name: 81/1047/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-30

 Avis juridique important|31981D104781/1047/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the Kingdom of the Netherlands in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the Dutch text is authentic) Official Journal L 375 , 30/12/1981 P. 0033 - 0034+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 16 NOVEMBER 1981 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE KINGDOM OF THE NETHERLANDS IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1974 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 81/1047/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE KINGDOM OF THE NETHERLANDS HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1974 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO FL 22 131 015.82 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON ; WHEREAS , AS REGARDS THE REFUNDS IN RESPECT OF CEREALS EXPORTED TO NON-MEMBER COUNTRIES , A PART OF THE EXPENDITURE WHOSE FINANCING WAS DEFERRED WHEN CLEARING THE 1973 ACCOUNTS IS NOW CHARGEABLE UP TO AN AMOUNT OF FL 5 224 646.32 SINCE THE NECESSARY SUPPORTING DOCUMENTS HAVE BEEN SUBMITTED ; WHEREAS FL 2 973 554.06 CANNOT AT THIS STAGE BE ACCEPTED FOR FINANCING IN VIEW OF THE NEED TO GIVE THE MATTER FURTHER STUDY AND MAY SUBSEQUENTLY BE RECOGNIZED NOT LATER THAN THE CLEARANCE OF THE 1976 ACCOUNTS ; WHEREAS , IN CONNECTION WITH THE SAME MEASURE , A PART OF THE EXPENDITURE DECLARED IN 1974 AMOUNTING TO FL 1 602 539.53 CANNOT AT THIS STAGE BE ACCEPTED FOR FINANCING , FOR SIMILAR REASONS , AND MAY SUBSEQUENTLY BE RECOGNIZED NOT LATER THAN THE CLEARANCE OF THE 1976 ACCOUNTS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE KINGDOM OF THE NETHERLANDS RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1974 FINANCIAL YEAR AMOUNTS TO FL 1 606 852 382.86 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE KINGDOM OF THE NETHERLANDS TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1974 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 16 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED IN THE KINGDOM OF THE NETHERLANDS TO PAY THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1974 ( FL ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1973 28 134 641.84 2 . ADVANCES RECEIVED FOR 1974 1 693 074 000.00 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1974 1 721 208 641.84 4 . EXPENDITURE INCURRED IN 1974 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION - VIB 39 420 678.74 - PRODUKTSCHAP AKKERBOUW 270 718 550.43 - PRODUKTSCHAP VEE EN VLEES 185 847 621.06 - PRODUKTSCHAP ZUIVEL 1 097 989 377.71 - PRODUKTSCHAP VETTEN 111 405.05 - PRODUKTSCHAP GROENTEN EN FRUIT 8 483 496.79 - PRODUKTSCHAP PLUIMVEE EN EIEREN 23 270 082.94 - PRODUKTSCHAP VIS EN VISPRODUKTEN 650 047.32 - INVOERRECHTEN EN ACCIJNZEN - 19 638 877.18 TOTAL 1 606 852 382.86 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1974 114 356 258.98